Freeman, J.,
delivered the opinion of the court:
The only question in this case is on this state of facts. A party had been arrested on a warrant charging an assault with intent to kill, acquitted of the felony before the magistrate, and a judgment of fine and costs entered against him, not showing on its face that he submitted and pleaded guilty of the assault. This judgment he superseded by petition for certiorari. On the trial of the certiorari and motion to quash the execution, the court allowed the justice to amend his judgment so as to show the fact of plea of guilty as to assault and battery. Was this right or not? *76We see no real objection to this practice. The officer acts officially under- the sanction of .his official oath in making the amendment. He no doubt added what showed the fact of the case, and this we see ho good reason why he should not do. To hold the contrary in this case would leave the party subject to be proceeded against under the warrant and the expense and trouble of a new trial, which ought not to be, as he has been legally tried. Affirm the judgment.